Case 5:20-cv-05008-JLV Document 25 Filed 03/22/21 Page 1 of 28 PageID #: 825




                       UNITED STATES DISTRICT COURT
                        DISTRICT OF SOUTH DAKOTA
                             WESTERN DIVISION


TONYA H.,1                                             CIV. 20-5008-JLV

                    Plaintiff,
                                                      REDACTED ORDER
    vs.

ANDREW M. SAUL, Commissioner,
Social Security Administration,

                    Defendant.



                                 INTRODUCTION

      Plaintiff filed a complaint appealing the final decision of Andrew M. Saul,

Commissioner of the Social Security Administration, finding her not disabled.

(Docket 1). Defendant denies plaintiff is entitled to benefits. (Docket 5). The

court issued a briefing schedule requiring the parties to file a joint statement of

material facts (“JSMF”). (Docket 7). The parties filed their JSMF. (Docket 9).

For the reasons stated below, plaintiff’s motion to reverse the decision of the

Commissioner (Docket 16) is granted and defendant’s motion to affirm the

decision of the Commissioner (Docket 19) is denied.




      1The   Administrative Office of the Judiciary suggested the court be more
mindful of protecting from public access the private information in Social
Security opinions and orders. For that reason, the Western Division of the
District of South Dakota will use the first name and last initial of every non-
governmental person, except physicians and other professionals, mentioned in
the opinion. This includes the names of non-governmental parties appearing
in case captions.
Case 5:20-cv-05008-JLV Document 25 Filed 03/22/21 Page 2 of 28 PageID #: 826




                    FACTUAL AND PROCEDURAL HISTORY

      The parties’ JSMF (Docket 9) is incorporated by reference. Further

recitation of salient facts is incorporated in the discussion section of this order.

On March 17, 2016, plaintiff applied for disability insurance benefits and

supplemental security income pursuant to Titles II and XVI of the Social

Security Act, 42 U.S.C. §§ 401-33 and 1381-83f, respectively. (Docket 9 ¶ 1).

She alleged an onset of disability date of May 15, 2015. Id. On December 5,

2018, an ALJ issued a decision finding plaintiff not disabled from May 15,

2015, through the date of the ALJ’s decision. Id. ¶ 8; see also Administrative

Record (“AR”) at pp. 16-34. Plaintiff sought review from the Appeals Council of

the ALJ’s decision in February 2019. (Docket 9 ¶ 9). On January 16, 2020,

the Appeals Council denied plaintiff’s request for review. Id. ¶ 10. The ALJ’s

December 5, 2018, decision constitutes the final decision of the Commissioner

of the Social Security Administration. It is from this decision which plaintiff

timely appeals.

      The issue before the court is whether the ALJ’s decision plaintiff was not

“under a disability, as defined in the Social Security Act, from May 15, 2015,

through [December 5, 2018]” is supported by substantial evidence in the record

as a whole. (AR at p. 29) (bold omitted); see also Howard v. Massanari, 255

F.3d 577, 580 (8th Cir. 2001) (“By statute, the findings of the Commissioner of

Social Security as to any fact, if supported by substantial evidence, shall be

conclusive.”) (internal quotation marks and brackets omitted) (citing 42 U.S.C.

§ 405(g)).

                                         2
Case 5:20-cv-05008-JLV Document 25 Filed 03/22/21 Page 3 of 28 PageID #: 827




                            STANDARD OF REVIEW

      The Commissioner’s findings must be upheld if they are supported by

substantial evidence in the record as a whole. 42 U.S.C. § 405(g); Choate v.

Barnhart, 457 F.3d 865, 869 (8th Cir. 2006); Howard, 255 F.3d at 580. The

court reviews the Commissioner’s decision to determine if an error of law was

committed. Smith v. Sullivan, 982 F.2d 308, 311 (8th Cir. 1992). “Substantial

evidence is less than a preponderance, but is enough that a reasonable mind

would find it adequate to support the Commissioner’s conclusion.” Cox v.

Barnhart, 471 F.3d 902, 906 (8th Cir. 2006) (internal citation and quotation

marks omitted).

      The review of a decision to deny benefits is “more than an examination of

the record for the existence of substantial evidence in support of the

Commissioner’s decision . . . [the court must also] take into account whatever

in the record fairly detracts from that decision.” Reed v. Barnhart, 399 F.3d

917, 920 (8th Cir. 2005) (quoting Haley v. Massanari, 258 F.3d 742, 747 (8th

Cir. 2001)).

      It is not the role of the court to re-weigh the evidence and, even if this

court would decide the case differently, it cannot reverse the Commissioner’s

decision if that decision is supported by good reason and is based on

substantial evidence. Guilliams v. Barnhart, 393 F.3d 798, 801 (8th Cir.

2005). A reviewing court may not reverse the Commissioner’s decision

“ ‘merely because substantial evidence would have supported an opposite

decision.’ ” Reed, 399 F.3d at 920 (quoting Shannon v. Chater, 54 F.3d 484,

                                         3
Case 5:20-cv-05008-JLV Document 25 Filed 03/22/21 Page 4 of 28 PageID #: 828




486 (8th Cir. 1995)). Issues of law are reviewed de novo with deference given to

the Commissioner’s construction of the Social Security Act. See Smith, 982

F.2d at 311.

      The Social Security Administration established a five-step sequential

evaluation process for determining whether an individual is disabled and

entitled to disability insurance benefits under Title II or supplemental security

income under Title XVI. 20 CFR § 404.1520(a) and 416.920(a).2 If the ALJ

determines a claimant is not disabled at any step of the process, the evaluation

does not proceed to the next step as the claimant is not disabled. Id. The five-

step sequential evaluation process is:

      (1) whether the claimant is presently engaged in a “substantial
      gainful activity”; (2) whether the claimant has a severe impairment—
      one that significantly limits the claimant’s physical or mental ability
      to perform basic work activities; (3) whether the claimant has an
      impairment that meets or equals a presumptively disabling
      impairment listed in the regulations (if so, the claimant is disabled
      without regard to age, education, and work experience); (4) whether
      the claimant has the residual functional capacity to perform . . . past
      relevant work; and (5) if the claimant cannot perform the past work,
      the burden shifts to the Commissioner to prove there are other jobs
      in the national economy the claimant can perform.

Baker v. Apfel, 159 F.3d 1140, 1143-44 (8th Cir. 1998). The ALJ applied the

five-step sequential evaluation required by the Social Security Administration

regulations. (AR at pp. 20-29).




      2The  criteria under 20 CFR § 416.920 are the same as those under
20 CFR § 404.1520. Boyd v. Sullivan, 960 F.2d 733, 735 (8th Cir. 1992). All
further references will be to the regulations governing disability insurance
benefits, unless otherwise specifically indicated.
                                         4
Case 5:20-cv-05008-JLV Document 25 Filed 03/22/21 Page 5 of 28 PageID #: 829




      STEP ONE

      At step one, the ALJ determined plaintiff “has not engaged in substantial

gainful activity since May 15, 2015, the . . . alleged onset [of disability].” Id. at

p. 22 (bold omitted).

      STEP TWO

      At step two, the ALJ must decide whether the claimant has a medically

determinable impairment that is severe or a combination of impairments that

are severe. 20 CFR § 404.1520(c). A medically determinable impairment can

only be established by an acceptable medical source. 20 CFR § 404.1513(a).

Accepted medical sources include, among others, licensed physicians. Id. “It

is the claimant’s burden to establish that his impairment or combination of

impairments are severe.” Kirby v. Astrue, 500 F.3d 705, 707 (8th Cir. 2007).

      The regulations describe “severe impairment” in the negative. “An

impairment or combination of impairments is not severe if it does not

significantly limit your physical or mental ability to do basic work activities.”

20 CFR § 404.1521(a). An impairment is not severe, however, if it “amounts to

only a slight abnormality that would not significantly limit the claimant’s

physical or mental ability to do basic work activities.” Kirby, 500 F.3d at 707.

Thus, a severe impairment is one which significantly limits a claimant’s

physical or mental ability to do basic work activities. A severe impairment or

combination of impairments must meet the regulations’ duration requirement

that the impairment(s) are “expected to result in death” or otherwise “must




                                          5
Case 5:20-cv-05008-JLV Document 25 Filed 03/22/21 Page 6 of 28 PageID #: 830




have lasted or must be expected to last for a continuous period of at least 12

months.” 20 CFR § 404.1509.

       The ALJ identified plaintiff suffered from the following severe

impairments: “[spasmodic] dysphonia and lumbar degenerative disc disease.”

(AR at p. 22) (bold omitted). Plaintiff does not challenge this finding. (Docket

16).

       STEP THREE

       At step three, the ALJ determines whether claimant’s impairment or

combination of impairments meets or medically equals the criteria of an

impairment listed in 20 CFR Part 404, Subpart P, Appendix 1 (“Appendix 1”).

20 CFR §§ 404.1520(d), 404.1525 and 404.1526. If a claimant’s impairment or

combination of impairments meets or medically equals the criteria for one of

the impairments listed and meets the duration requirement of 20 CFR

§ 404.1509, the claimant is considered disabled. At that point the

Commissioner “acknowledges [the impairment or combination of impairments]

are so severe as to preclude substantial gainful activity. . . . [and] the claimant

is conclusively presumed to be disabled.” Bowen v. Yuckert, 482 U.S. 137, 141

(1987). Plaintiff has the burden of proof that her impairment meets or equals

the severity of one of the listed impairments. Johnson v. Barnhart, 390 F.3d

1067, 1070 (8th Cir. 2004).

       The ALJ determined plaintiff “does not have an impairment or

combination of impairments that meets or medically equals the severity of one

of the listed impairments in” Appendix 1. (AR at p. 23) (bold omitted). Listing

                                         6
Case 5:20-cv-05008-JLV Document 25 Filed 03/22/21 Page 7 of 28 PageID #: 831




1.04 establishes a claimant’s spinal disorder such as degenerative disc disease

is of the requisite severity to deem the claimant presumptively disabled if the

claimant’s disorder “result[s] in compromise of a nerve root . . . or the spinal

cord,” and where there is:

      A. Evidence of nerve root compression characterized by neuro-
         anatomic distribution of pain, limitation of motion of the spine,
         motor loss (atrophy with associated muscle weakness or muscle
         weakness) accompanied by sensory or reflex loss and, if there is
         involvement of the lower back, positive straight-leg raising test
         (sitting and supine); or

      B. Spinal arachnoiditis . . . ; or

      C. Lumbar spinal stenosis resulting in pseudoclaudication,
         established by findings on appropriate medically acceptable
         imaging, manifested by chronic nonradicular pain and weakness,
         and resulting in inability to ambulate effectively . . . .

Appendix 1, Listing 1.04(A)-(C). The ALJ concluded with regard to plaintiff’s

degenerative disc disease of the lumbar spine that “the evidence does not

satisfy the criteria of [Listing] 1.04” because “the record is devoid of evidence of

nerve root compression, spinal arachnoiditis, or lumbar spinal stenosis with

accompanying ineffective ambulation.” (AR at p. 24).

      Listing 2.09 deems a claimant who suffers from a loss of speech “due to

any cause” presumptively disabled where the claimant has an “inability to

produce by any means speech that can be heard, understood, or sustained.”

Appendix 1, Listing 2.09. The ALJ evaluated plaintiff’s spasmodic dysphonia

under Listing 2.09 and concluded plaintiff’s condition does not meet the

listing’s criteria because plaintiff’s “voice is low and soft, but can clearly be




                                           7
Case 5:20-cv-05008-JLV Document 25 Filed 03/22/21 Page 8 of 28 PageID #: 832




heard and understood, as demonstrated in the audio recording of the hearing.”

(AR at p. 24). Plaintiff does not challenge either of these findings. (Docket 16).

      STEP FOUR

      At the outset of step four, the ALJ must determine a claimant’s residual

functional capacity (RFC). 20 CFR § 404.1520(e). A claimant’s “impairment(s),

and any related symptoms, such as pain, may cause physical and mental

limitations that affect what [the claimant] can do in a work setting.” Id.

§ 404.1545(a)(1). An RFC assessment is the ALJ’s determination of “the most

[they] can still do despite [their] limitations.” Id. In assessing RFC, the ALJ

considers “the total limiting effects” of a claimant’s impairment(s)—i.e., all of a

claimant’s medically determinable impairments, even those that are not severe,

and their resulting symptoms and limitations on the claimant’s physical,

mental and sensory abilities. Id. §§ 404.1545(e), 404.1545(b)-(d). The ALJ

must consider all relevant medical and non-medical evidence in the record.

20 CFR §§ 404.1520(e) and 404.1545; see also Lacroix v. Barnhart, 465 F.3d

881, 887 (8th Cir. 2006) (“The ALJ should determine a claimant’s RFC based

on all the relevant evidence, including the medical records, observations of

treating physicians and others, and an individual’s own description of [her]

limitations.” (quoting Strongson v. Barnhart, 361 F.3d 1066, 1070 (8th Cir.

2004))).

      The ALJ uses the RFC assessment at step four to decide whether a

claimant can perform their “past relevant work.” 20 CFR § 404.1545(a)(5)(i). If

the ALJ finds the claimant can perform their past relevant work, the claimant

                                         8
 Case 5:20-cv-05008-JLV Document 25 Filed 03/22/21 Page 9 of 28 PageID #: 833




is not disabled, as defined under the Social Security Act. If the ALJ finds a

claimant cannot perform their past relevant work, the ALJ proceeds to step

five.

        The ALJ found plaintiff has the RFC to perform light work. (AR at p. 24).

Light work

        involves lifting no more than 20 pounds at a time with frequent
        lifting or carrying of objects weighing up to 10 pounds. Even though
        the weight lifted may be very little, a job is in this category when it
        requires a good deal of walking or standing, or when it involves
        sitting most of the time with some pushing and pulling of arm or leg
        controls. To be considered capable of performing a full or wide range
        of light work, you must have the ability to do substantially all of
        these activities. . . .

20 CFR § 404.1567(b). Specifically, the ALJ found plaintiff can

        lift/carry/push/pull 20 pounds occasionally and 10 pounds
        frequently. She can walk and/or stand about 6 hours per 8-hour
        workday and sit about 6 hours per 8-hour workday. She can
        periodically alternate between sitting and standing every 30-60
        minutes for a few minutes at one time while staying on task. She
        can occasionally stoop, kneel, crouch, crawl, and climb
        ladders/ropes/scaffolds/ramps/stairs. She can frequently balance.
        She must avoid concentrated exposure to extreme cold, fumes,
        odors, gases, dust, poor ventilation, and hazards such as
        unprotected heights and dangerous machinery. She can perform
        work allowing her to communicate with others while speaking in a
        whisper.

(AR at p. 24) (bold omitted). Based on the assessment plaintiff has the RFC to

perform light work, the ALJ determined plaintiff “is capable of performing past

relevant work as an assistant manager and cashier.” (AR at p. 27) (bold

omitted). Therefore, the ALJ concluded plaintiff “has not been under a

disability, as defined in the Social Security Act, from May 15, 2015, through




                                          9
Case 5:20-cv-05008-JLV Document 25 Filed 03/22/21 Page 10 of 28 PageID #: 834




the date of [the ALJ’s] decision,” December 5, 2018. (AR at p. 29) (bold

omitted).

      Plaintiff challenges the ALJ’s assessment of her RFC. (Docket 16). She

alleges the ALJ:

      (1) Improperly rejected the medical opinions of treating physician Dr.

            Brett L. concerning plaintiff’s pain symptoms and appropriate work

            restrictions;

      (2) Improperly evaluated plaintiff’s testimony concerning her pain

            symptoms; and

      (3) Improperly evaluated plaintiff’s husband’s testimony concerning the

            same.

See id. at p. 1.3

   A. Medical Opinions of Dr. L.

      Medical opinions are “statements from acceptable medical sources that

reflect judgments about the nature and severity of [a claimant’s] impairment(s),

including [their] symptoms, diagnosis and prognosis, what [they] can still do


      3In   March of 2016, the Social Security Administration (“SSA”) adopted a
new policy interpreting its Title II and XVI regulations in which it “eliminat[ed]
the use of the term ‘credibility’ from [its] sub-regulatory policy, as [its]
regulations do not use this term.” SSR 16-3p: Titles II and XVI: Evaluation of
Symptoms in Disability Claims (“SSR 16-3p”). Instead, the SSA “instruct[s] [its]
adjudicators to consider all of the evidence in an individual’s record when they
evaluate the intensity and persistence of symptoms,” including both objective
medical evidence and subjective accounts of an individual’s pain. See id.
Plaintiff frames her second and third objections in terms of whether the ALJ
properly evaluated plaintiff’s and plaintiff’s husband’s credibility, and she
primarily cites case law pre-dating SSR 16-3p in support of her argument. See
Docket 16 at pp. 1, 12-14. The court recasts her objections and analyzes them
in accordance with the framework announced in SSR 16-3p.
                                        10
Case 5:20-cv-05008-JLV Document 25 Filed 03/22/21 Page 11 of 28 PageID #: 835




despite impairment(s), and [their] physical or mental restrictions.” 20 CFR

§ 404.1527(a)(1). The ALJ must evaluate every medical opinion in the record.

Id. § 404.1527(c). Generally, greater weight is given to medical opinions from

examining medical professionals compared to non-examining ones. Id.

§ 404.1527(c)(1). Additionally, greater weight is given to opinions from treating

sources—i.e., medical professionals who have an ongoing relationship with the

claimant. Id. § 404.1527(c)(2); see also Kelley v. Callahan, 133 F.3d 583, 589

(8th Cir. 1998) (“The opinion of a consulting physician who examines a

claimant once or not at all does not generally constitute substantial evidence”).

A treating source’s opinion on the nature and severity of a claimant’s

impairment(s) is given controlling weight if the ALJ determines it is “well-

supported by medically acceptable clinical and laboratory diagnostic

techniques” and is “not inconsistent with the other substantial evidence in [the]

case record.” Id. § 404.1527(c)(2); see also House v. Astrue, 500 F.3d 741, 744

(8th Cir. 2007). However, “while entitled to special weight, it does not

automatically control, particularly if the treating physician evidence is itself

inconsistent.” House, 500 F.3d at 744.

      If the ALJ does not give a treating source’s medical opinions controlling

weight, the ALJ must determine what weight to give those opinions based on

enumerated factors, including: the length of the treatment relationship and

frequency of examination, the nature and extent of the treatment relationship,

the supportability of the medical opinion(s), the consistency of those opinions




                                        11
Case 5:20-cv-05008-JLV Document 25 Filed 03/22/21 Page 12 of 28 PageID #: 836




with the record as a whole, and whether the treating source is a specialist in

the areas of the opinions rendered. See id. §§ 404.1527(c)(2)(i)-(ii) & (c)(3)-(5).

      The ALJ accorded Dr. L.’s opinion “little weight” based on what she

perceived were “inconsistencies” between Dr. L.’s earlier opinions rendered in

2015 and his later opinions rendered in 2016 and 2018. (AR at p. 26). She

states his July “2018 opinion differs greatly from those he offered in 2015,” and

asserts the “inconsistencies were never explained, and there is no objective

medical evidence to indicate [plaintiff’s] lumbar condition worsened to justify []

additional limitations” imposed by Dr. L. over time. Id. Furthermore, she gave

little weight to Dr. L.’s July 2018 opinion because it was “based . . . generally

on that of [a] functional capacity evaluation” performed by physical therapist

Phil B. the month prior, which she gave “minimal weight” because “the

examination did not occur over an 8-hour period, and there were self-limiting

behaviors reported by the claimant on 7 out of 21 tests,” which the ALJ

interpreted to mean plaintiff “may have not given full effort or been fully

forthcoming regarding her limitations.” Id.

      The ALJ also gave “minimal weight” to treating source Dr. Jay W. (AR at

p. 27). Dr. W. had treated plaintiff for her spasmodic dysphonia for six and a

half years and opined in a 2017 letter that her condition “permanently impairs

[plaintiff’s] ability to communicate properly” and “will affect her ability to find

employment.” (Docket 9 ¶ 33). However, the ALJ concluded the plaintiff “is

capable of communicating while speaking at a whisper.” (AR at p. 27). The

ALJ further noted plaintiff “alleged her dysphonia had been present at

                                         12
Case 5:20-cv-05008-JLV Document 25 Filed 03/22/21 Page 13 of 28 PageID #: 837




approximately the same level for about 12 years, and she did not stop working

in May 2015 due to any difficulty with dysphonia,” so the ALJ concluded “there

is nothing to suggest the symptoms of dysphonia alone would currently prevent

all work activity.” Id.

      In contrast, the ALJ accorded “significant weight” to the opinion of non-

treating source Dr. John Lassegard, who conducted a one-time consultative

physical examination of plaintiff in October 2016, “because it was based on a

thorough review of medical evidence in the record and an examination of the

claimant.” Id. at pp. 25-26. The ALJ characterizes Dr. Lassegard’s

examination as finding the plaintiff “was in no acute distress, and her gait was

normal. She used no assistive device to ambulate. . . . [S]he spoke only in a

whisper.” Id. at pp. 25-26. The ALJ concedes “Dr. Lassegard diagnosed

chronic lower back pain due to degenerative disc disease, and he opined

[plaintiff] was capable of sitting 8 hours per day, and she could walk/stand 4-6

hours per day with position changes every hour lasting 5-10 minutes. He felt

she could lift 20-25 pounds occasionally and 10 pounds frequently. He felt she

could occasionally stoop, climb, and kneel.” Id. at p. 26. Nevertheless, the ALJ

found “no objective basis for [plaintiff] to change positions as often or for as

long as described by Dr. Lassegard or to limit walking to less than 6 hours per

8-hour workday or to limit exposure to pulmonary irritants” because those

“limitations were based on [plaintiff’s] subjective reports,” which the ALJ stated

“are not supported by Dr. Lassegard’s examination.” Id. at p. 26.




                                        13
Case 5:20-cv-05008-JLV Document 25 Filed 03/22/21 Page 14 of 28 PageID #: 838




      The ALJ also accorded “significant weight” to the opinions of consultants

Dr. Martin Rubinowitz and Dr. Gregory Erickson, both non-treating, non-

examining sources. Id. at p. 27. Dr. Rubinowitz and Dr. Erickson formed their

opinions based off their reviews of the “available medical record” in November

2016 and February 2017, respectively. (Docket 9 ¶¶ 44-45). The ALJ found

their opinions “internally consistent and well supported by . . . the available

evidence” and therefore “highly persuasive,” even though she admitted “these

experts did not have the same opportunity . . . to review the evidence submitted

through the date of the hearing or to see and hear [plaintiff’s] testimony.” (AR

at p. 27).

      Plaintiff challenges the ALJ’s decision to give Dr. L.’s opinion little weight

based on the ALJ’s perception there were unexplained internal inconsistencies

in Dr. L.’s opinion over time. Plaintiff advances “three primary reasons for Dr.

[L.’s] modified opinions over time,” which she argues “provide support for Dr.

[L.’s] greater work restrictions beginning on December 30, 2015.” (Docket 16

at p. 10). First, plaintiff contends she “couldn’t get the medical treatment Dr.

[L.] recommended in October of 2015 until after her workers’ compensation

case was decided in 2017, causing a worsening of her condition.” Id. Second,

plaintiff contends Dr. L.’s “notes document increased pain and objective

findings after her treatment was cut off.” Id. Third, plaintiff asserts Dr. L’s

“opinion is buttressed by a functional capacities evaluation performed by

physical therapist [Mr. B.] which limited [plaintiff] to part time work.” Id.




                                        14
Case 5:20-cv-05008-JLV Document 25 Filed 03/22/21 Page 15 of 28 PageID #: 839




      The Commissioner responds to each of plaintiff’s three arguments.

(Docket 20 at p. 11). First, the Commissioner argues that plaintiff’s contention

her condition worsened because she was unable to get the treatment Dr. L.

recommended while her worker’s compensation claim was pending is “not

supported by medical evidence, and it is undercut by the October 12, 2016,

examination findings documented by consultative examiner Dr. Lassegard.” Id.

Second, the Commissioner argues plaintiff’s contention that “Dr. [L.’s] notes

document increased pain and objective findings after her treatment was cut

off,” including “an extremely limited FABER test on the left” in October 2016 is

“insufficient to support the dramatic change in limitations, in light of . . . Dr.

[L.’s] March 12, 2015, exam, when Plaintiff was still working,” which also noted

a “markedly restricted” FABER test on the left. Id. Third, the Commissioner

pushes back against plaintiff’s contention that Dr. L.’s opinion is buttressed by

the June 2018 functional capacity evaluation performed by physical therapist

Mr. B, arguing “the ALJ properly accorded minimal weight to the opinion of the

physical therapist, noting inconsistencies in Plaintiff’s performance and self-

limiting behavior on one-third . . . of the tasks.” Id.

      Dr. L. first saw plaintiff on March 12, 2015, after she had recently

sustained a left low back injury while working. (Docket 9 ¶ 16). Dr. L.

distinguished her current injury from her long history of right low back pain.

Id. At that appointment, he noted “she had left low back and left leg pain

varying” from a 3 out of 10 to a 10 out of 10. Id. Her gait was mildly antalgic,

lumbar spine range of motion was limited in all directions, and she had

                                         15
Case 5:20-cv-05008-JLV Document 25 Filed 03/22/21 Page 16 of 28 PageID #: 840




tenderness, some spasm and guarding in her left S1 and left L5-S1 facet areas.

Id. Dr. L. performed a FABER test, noting plaintiff was “markedly restricted

bilaterally, and that prone extension and reverse straight leg raising cause[d]

[her] pain.” Id. He recommended treatment including physical therapy with a

manual therapist for mobilization, a neuromuscular electrical stimulation unit

for home use, and he prescribed Naproxen and Norflex to manage her pain. Id.

At this point, she was already taking hydrocodone for pain management, as

well. Id. ¶¶ 14, 17.

      Dr. L. next saw plaintiff on May 5, 2015, shortly after she experienced

another work injury that exacerbated her left low back pain. Id. ¶ 18. Again,

he determined she had an “antalgic gait and had pain with weight bearing on

her left leg,” a positive FABER test, pain with a straight leg raise test and

tenderness around her S1 joint. Id. He again recommended physical therapy,

and he refilled pain medications including Norflex, Hydrocodone and Tramadol.

Id. On May 11, 2015, he released her to return to work with restrictions of “a

maximum lift of 15 pounds and limiting her bending, twisting, kneeling,

squatting to occasional and [changing] from sit to stand to walk every 30

minutes as necessary.” Id.

      The next several times Dr. L. saw plaintiff, he noted her continuing or

worsening condition and recommended more aggressive treatment. On July 9,

2015, Dr. L. noted plaintiff had not improved much from physical therapy and

was still experiencing pain in her left low back and pain and numbness down

her left leg. Id. ¶ 20. He prescribed her Cataflam to replace hydrocodone and

                                        16
Case 5:20-cv-05008-JLV Document 25 Filed 03/22/21 Page 17 of 28 PageID #: 841




“recommended proceeding with an epidural steroid injection.” Id. He

performed the epidural steroid injection on July 21, 2015, but noted at a

follow-up appointment on August 11, 2015, that unfortunately it had not given

plaintiff sustained relief. Id. ¶¶ 22, 24. He noted she “continued to have

predominately left sided low back pain” which caused her to be “quite

incapacitated.” Id. ¶ 24. He again recommended more aggressive treatment to

target her pain—this time a lumbar facet injection. Id. He also increased

plaintiff’s work restrictions around that time, limiting her to “lifting no more

than 5 pounds, limiting her bending, twisting, squatting, and kneeling to

occasional and changing from sitting, standing, and walking every 30 minutes,

as necessary.” Id. ¶ 25.

        Dr. L. performed facet injections on August 27, 2015. Id. ¶ 26. On

October 7, 2015, he noted they only gave her brief relief and that her pain

continued. Id. ¶ 27. He again recommended more aggressive treatment—this

time diagnostic medial branch block injections and, if those provided her relief,

potentially surgery. Id. He continued her most recent work restrictions. Id.

¶ 28.

        Unfortunately, plaintiff was unable to pursue the more aggressive

treatment recommended by Dr. L. while her worker’s compensation claim was

pending. Id. ¶ 29. Nevertheless, plaintiff saw Dr. L. again on December 30,

2015, and saw other providers in his pain management practice on March 17,

2016, and August 1, 2016. Id. ¶¶ 29-31. Notes from those appointments

indicate her “symptoms [had] continue[d] to worsen.” Id. ¶ 30. She continued

                                        17
Case 5:20-cv-05008-JLV Document 25 Filed 03/22/21 Page 18 of 28 PageID #: 842




experiencing “significant pain,” which limited her physically, including making

it difficult for her to stand, walk or engage in other activity for prolonged

periods. Id. She continued to take pain medications including hydrocodone

and Tramadol. Id.

      When Dr. L. next saw plaintiff on October 11, 2016, he noted “no change

in her medical condition and if anything, her pain was a little worse. He noted

her pain was rated as high as a 10/10.” Id. ¶ 32. She continued to exhibit a

limited range of motion due to left low back pain and tenderness, spasms and

guarding in that area, and her FABER test was “extremely limited.” Id. Dr. L.

recommended the medial branch block again, as well as radiofrequency

ablation, another treatment used to provide relief from chronic low back pain.

Id. However, pursuing these more aggressive measures was stymied again by

plaintiff’s pending worker’s compensation claim. Id.

      Around that same time, Dr. L. testified at plaintiff’s worker’s

compensation hearing. Id. ¶ 48. He testified he “did not believe she was

malingering or overstating her complaints in way whatsoever.” Id. ¶ 55. He

expressed “a medical opinion to within a reasonable degree of medi[c]al

probability that [plaintiff] needed to lie down for pain relief given her medical

condition.” Id. ¶ 51. He opined she had needed to do so since the end of 2015.

Id. ¶ 52. Dr. L. subsequently reiterated his opinion she needed to lie down for

pain relief and she was not overstating her pain complaints on multiple

occasions, including in February 2018 and again in July 2018, and does not




                                         18
Case 5:20-cv-05008-JLV Document 25 Filed 03/22/21 Page 19 of 28 PageID #: 843




appear at any time during that period to have given an opinion to the contrary.

Id. ¶¶ 34, 36-37.

      The record does not provide substantial evidence for the ALJ’s

determination there were internal inconsistencies in Dr. L.’s opinions over time.

Dr. L. examined and treated plaintiff regularly over the course of several years,

as did a couple of his colleagues on occasion. During this time, the records

indicate plaintiff exhibited left low back pain and that Dr. L.’s opinion

consistently attributed this pain to injuries she sustained early in 2015. He

consistently notes her ongoing symptoms, such as pain and restricted range of

motion, even at times noting they worsened. These observations are supported

by diagnostic techniques performed over time, such as imaging and FABER

tests, which indicated injury to plaintiff’s left low back that could reasonably be

expected to produce her symptoms. From 2015 through 2018, Dr. L.

consistently pursued more aggressive treatment for plaintiff. He also

periodically implemented greater work restrictions for plaintiff as time went on

and her pain continued without any sustained relief. While he may not have

formed an opinion on plaintiff’s need to lie down to relieve her pain from the

outset, the opinion he ultimately formed in this regard is consistent with the

rest of his examination and treatment records of plaintiff, and since

formulating the opinion he has consistently maintained it.

      Nor are Dr. L.’s opinions inconsistent with the record as a whole. The

ALJ gave substantial weight to a one-time examination of plaintiff by Dr.

Lassegard in October 2016. In doing so, the ALJ emphasized Dr. Lassegard’s

                                        19
Case 5:20-cv-05008-JLV Document 25 Filed 03/22/21 Page 20 of 28 PageID #: 844




determination plaintiff “was in no acute distress [at the time], and her gait was

normal,” and downplayed his finding that, nevertheless, plaintiff reported low

back pain, tenderness and muscle spasm, which resulted in self-limiting

behaviors on some range of motion tests. (AR at pp. 25-26). Curiously, the

ALJ even found “no objective basis” in Dr. Lassegard’s examination for the

restrictions Dr. Lassegard himself recommended based on that same

examination. Id. To discount the opinion of a treating source, Dr. L., who

examined plaintiff on numerous occasions over the course of years because it

is not entirely consistent with a one-time consultative examination of plaintiff is

not proper. Similarly, to accord more significant weight to the opinions of two

non-examining consultative doctors, Dr. Rubinowitz and Dr. Erickson, who

never had the opportunity to review the entire record through 2018—an

opportunity, notably, Dr. Lassegard also did not have—was not proper.

      The court finds Dr. L.’s opinions are well-supported by medically

acceptable clinical and laboratory diagnostic techniques. The court further

finds his opinions are not internally inconsistent, nor are they inconsistent

with the other substantial evidence in the record. Dr. L.’s opinions therefore

merited controlling weight, and the ALJ erred by giving them only little weight.

   B. Plaintiff’s Testimony

      A claimant’s testimony about her symptoms, alone, is not determinative

of disability status. 42 U.S.C. § 423(D)(5)(A); 20 CFR § 404.1529(a).

Evaluating symptoms such as pain is merely one component of the ALJ’s

responsibility to assess a claimant’s RFC. The ALJ must follow a two-step

                                        20
Case 5:20-cv-05008-JLV Document 25 Filed 03/22/21 Page 21 of 28 PageID #: 845




process in evaluating a claimant’s symptoms. 20 CFR § 404.1529; SSR 16-3p.

First, the ALJ must “determine whether the individual has a medically

determinable impairment . . . that could reasonably be expected to produce the

individual’s alleged symptoms.” SSR 16-3p; 20 CFR § 404.1529(b). Then the

ALJ must “evaluate the intensity and persistence of an individual’s symptoms

such as pain and determine the extent to which an individual’s symptoms limit

his or her ability to perform work-related activities . . . .” SSR 16-3p; 20 CFR

§ 404.1529(c).

      “In evaluating the intensity and persistence of [a claimant’s] symptoms,

[the ALJ] consider[s] all of the available evidence from . . . medical sources and

nonmedical sources.” 20 CFR § 404.1529(c)(1). This includes evaluating the

claimant’s own statements about the “intensity, persistence, and limiting

effects” of her pain. Id. § 404.1529(c)(4). The ALJ evaluates a claimant’s

statements against the following factors:

      (1) the claimant’s daily activities; (2) the duration, intensity, and
      frequency of pain; (3) the precipitating and aggravating factors;
      (4) the dosage, effectiveness, and side effects of medication; (5) any
      functional restrictions; (6) the claimant’s work history; and (7) the
      absence of objective medical evidence to support the claimant’s
      complaints.

Buckner v. Astrue, 646 F.3d 549, 558 (8th Cir. 2011) (citing Polaski v. Heckler,

739 F.2d 1320, 1322 (8th Cir. 1984)). “[An] ALJ need not explicitly discuss

each Polaski factor. It is sufficient if he acknowledges and considers those

factors before discounting a claimant’s subjective complaints.” Strongson v.

Barnhart, 361 F.3d 1066, 1072 (8th Cir. 2004) (citation omitted).



                                        21
Case 5:20-cv-05008-JLV Document 25 Filed 03/22/21 Page 22 of 28 PageID #: 846




      Ultimately, “as long as good reasons and substantial evidence support

the ALJ’s evaluation of credibility, we will defer to [the ALJ’s] decision. An ALJ

may decline to credit a claimant’s subjective complaints if the evidence as a

whole is inconsistent with the claimant’s testimony.” Julin v. Colvin, 826 F.3d

1082, 1086 (8th Cir. 2016) (internal quotations and citations omitted).

However, “an ALJ may not discount a claimant’s allegations solely because the

objective medical evidence does not fully support them[.]” Bernard v. Colvin,

774 F.3d 482, 488 (8th Cir. 2014) (internal quotation and alteration omitted).

      The ALJ followed the two-step process and, having already found two

medically determinable impairments that could reasonably be expected to

produce plaintiff’s pain and other symptoms, proceeded to the second step.

(AR at pp. 24-25). The ALJ acknowledged plaintiff “alleges an inability to

perform work activity due to lower back pain that limits her ability to sit,

stand, or walk for extended periods and further limits her ability to lift or carry

heavier objects. She also alleges an inability to communicate effectively with

others because she can only speak in a whisper.” Id. at pp. 24-25. However,

the ALJ determined plaintiff’s “statements concerning the intensity, persistence

and limiting effects of [her] symptoms are not entirely consistent with the

medical evidence and other evidence in the record.” Id. at p. 25.

      Plaintiff challenges the ALJ’s determination, arguing the “ALJ did not

reference [her] activities, her use of pain medications, or her work history.”

(Docket 16 at p. 12). Plaintiff asserts these factors cut in her favor, “as she has

a good work history, she takes strong pain medications, and her activities are

                                        22
Case 5:20-cv-05008-JLV Document 25 Filed 03/22/21 Page 23 of 28 PageID #: 847




limited and sporadic.” Id. at p. 13. She also claims the ALJ did not explicitly

consider her own testimony about her need to frequently lie down to manage

her pain, but rather focused on Dr. L.’s opinion in this regard. See id. at p. 13.

Finally, plaintiff takes issue with the ALJ’s determination that her statements

about her symptoms are not entirely consistent with the medical evidence and

rest of the record, noting both Mr. B. and Dr. L. believed her to be truthful in

her account of her symptoms. See id. at p. 13.

      The Commissioner responds by asserting the ALJ considered claimant’s

statements against such other evidence as the objective medical evidence

including examination findings and test results, plaintiff’s daily activities, the

treatment plaintiff received, plaintiff’s alleged precipitating and aggravating

factors and plaintiff’s work history. (Docket 20 at pp. 16-17). The

Commissioner asserts that in doing so, the “ALJ properly considered a number

of relevant factors . . . in evaluating Plaintiff’s symptoms,” and “[s]ubstantial

evidence supports the ALJ’s findings.” Id. at p. 19.

      At her administrative hearing plaintiff testified a Function Report she

had completed June 15, 2016, continued to accurately characterize her

symptoms. (Docket 9 ¶ 73). In that report, plaintiff described daily pain that

felt like “pins and needles.” Id. ¶¶ 61, 63. As she was no longer able to work

at that time, she described her typical day as involving trying to do various

chores around the house, such as laundry, cleaning the dishes, or caring for

the dogs, but that she frequently had to take breaks to sit or lie down to relieve

her pain. Id. ¶¶ 61-62, 64. She noted waking up at least several times at night

                                         23
Case 5:20-cv-05008-JLV Document 25 Filed 03/22/21 Page 24 of 28 PageID #: 848




and experiencing “unbelievable pain.” Id. ¶ 63. She was unable to do basic

tasks, such as going to the store, for more than 20 or 30 minutes at a time. Id.

¶ 65.

        Her account of chronic, severe pain is consistent with medical records,

which indicate she consistently reported pain ranging from levels of a 3 or 4

out of 10 to a 10 out of 10, beginning in early 2015 and all the way through

2018. Throughout this time, records from essentially every medical

professional plaintiff saw regarding her low back noted her experience with

pain, including Dr. L., Dr. Lassegard, Dr. S., Dr. A., Dr. D. and physical

therapist Mr. B. See e.g., id. ¶¶ 12, 14, 16, 18, 20, 21, 24, 27, 30-32, 34-37,

39 & 41. In particular, notes from her treating doctor, Dr. L., provide regular

accounts of plaintiff’s pain and even note that it increased over time. Over the

course of several years, Dr. L. continuously prescribed plaintiff various pain

medications, pursued more aggressive treatments aimed at managing her pain,

and on numerous occasions stated his opinion that she needed to frequently

take measures like changing positions or lying down to alleviate her pain.

Even Dr. Erickson and Dr. Rubinowitz acknowledged her pain and that it was

“partially consistent with the medical evidence of record,” although neither of

these doctors ever themselves actually examined plaintiff, nor did they have

access to what ultimately became the full medical record. Id. ¶¶ 44-45.

Objective diagnostic tests, such as MRI reports, noted findings that could

account for plaintiff’s symptoms. See e.g., id. ¶ 15.




                                        24
Case 5:20-cv-05008-JLV Document 25 Filed 03/22/21 Page 25 of 28 PageID #: 849




      The overwhelming evidence on the record is consistent with plaintiff’s

testimony about her symptoms. The court finds the ALJ’s determination

therefore is not supported by substantial evidence. Indeed, the ALJ’s

declaration that plaintiff’s “statements concerning the intensity, persistence

and limiting effects of her symptoms are not entirely consistent with the

medical evidence and other evidence in the record” sets the bar too high. (AR

at p. 25) (emphasis added). There need not be complete corroboration between

a claimant’s medical records and her testimony. See Smith v. Schweiker, 728

F.2d 1158, 1163 (8th Cir. 1984) (“The ALJ may not disregard subjective

evidence concerning pain merely because it was not fully corroborated by the

objective evidence.”). With plaintiff’s diagnoses and based on the medical

records identified above, the objective medical evidence supports the level of

severity asserted by plaintiff.

   C. Plaintiff’s Husband’s Testimony

      In “evaluating the intensity and persistence of [a claimant’s] symptoms,

[the ALJ] consider[s] all of the available evidence from . . . medical sources and

nonmedical sources.” 20 CFR § 404.1529(c)(1). This includes testimony from

other people familiar with the claimant’s situation, including, for example,

family members. Id. § 404.1529(c)(3); see also SSR 16-3p.

      Plaintiff’s husband testified at her administrative hearing. (Docket 9

¶ 74). The ALJ considered his testimony and concluded his “observations of

the claimant’s daily activities are not necessarily related to a medical diagnosis

or functional limitation, and his proposed limitations on the claimant’s abilities

                                        25
Case 5:20-cv-05008-JLV Document 25 Filed 03/22/21 Page 26 of 28 PageID #: 850




are not necessarily supported by the objective medical evidence . . . .” (AR at

p. 27). Plaintiff challenged this conclusion, arguing “the ALJ did not have any

‘good reasons’ to reject [the husband’s] testimony.” (Docket 16 at p. 14). In

response, the Commissioner asserts the ALJ properly weighed plaintiff’s

husband’s testimony relative to the other evidence and properly reached the

conclusion his testimony was not persuasive or determinative. (Docket 20 at

p. 19).

      Plaintiff’s husband’s testimony about plaintiff’s typical daily routine and

the impact of her pain and other symptoms on her ability to function closely

resembles plaintiff’s own testimony in this regard. Plaintiff’s husband

indicated that, on an average day, plaintiff will try to complete chores such as

laundry, housecleaning or taking care of the dogs but that she frequently must

take breaks and sit or lie down to alleviate her pain. (Docket 9 ¶¶ 75-76). He

testified that she is lying down or reclining “the majority of the day.” Id. ¶ 76.

Just as there is ample support in the medical record for plaintiff’s similar

testimony on this topic, there is ample support in the medical record for her

husband’s. The ALJ’s cursory conclusion that the husband’s testimony is not

necessarily supported by the medical evidence is simply not supported by the

substantial evidence in the record.

      For the reasons given above, the court finds the ALJ did not perform a

proper analysis of plaintiff’s RFC at step four and her RFC assessment is not

supported by substantial evidence. 42 U.S.C. § 405(g). Remand to permit the

ALJ to complete the step four analysis would normally be in order. However,

                                        26
Case 5:20-cv-05008-JLV Document 25 Filed 03/22/21 Page 27 of 28 PageID #: 851




because the opinions of Dr. L. are entitled to controlling weight, adopting Dr.

L.’s opinions and giving proper consideration to plaintiff’s testimony regarding

her symptoms and plaintiff’s husband’s testimony regarding the same makes

remand at this point unnecessary.

       STEP FIVE

       At step five, the ALJ considers whether an individual can make an

adjustment to other work. 20 CFR § 404.1520(a)(4)(v). The “burden of

production shifts to the Commissioner at step five.” Stormo v. Barnhart,

377 F.3d 801, 806 (8th Cir. 2004). Delane Hall, a vocational expert,

testified at plaintiff’s hearing. (Docket 9 ¶¶ 80-88). In summary, Hall

testified:

       1. Someone assessed with the RFC to perform light work could
          perform plaintiff’s past positions of assistant manager and cashier.
          Id. ¶ 81. However, if that person additionally could only speak in a
          whisper, Hall testified that person would not be able to perform the
          assistant manager and cashier positions. Id. ¶ 82. He testified the
          only jobs in the national economy that such a person could
          perform would be some unskilled, light occupations such as mail
          clerk, small parts assembler and agricultural sorter. Id. ¶ 83. If
          the individual needed to recline or lie down a significant portion of
          the day for pain relief—i.e., would be off task for 20 percent of an 8
          hour work day—Hall testified the person would not be able to
          perform even these unskilled positions in the national economy.
          Id. ¶ 84-85. The individual would be unable to perform any work
          existing in significant numbers in the national or local economy.
          Id. ¶ 85.

       2. Additionally, as for someone with the permanent work limitations
          Dr. L. imposed on plaintiff, see id. ¶ 58, Hall testified that person
          would not be able to perform plaintiff’s past work, and “except for
          sedentary unskilled work, there would be no employment which
          exists in significant numbers in the national or local economy” for
          that person. Id. ¶¶ 86-87.



                                        27
Case 5:20-cv-05008-JLV Document 25 Filed 03/22/21 Page 28 of 28 PageID #: 852




In other words, given her impairments, plaintiff is not qualified for any work

position, and there are no jobs available to her.

       The court may affirm, modify, or reverse the Commissioner’s decision,

with or without remand to the Commissioner for a rehearing. 42 U.S.C.

§ 409(g). If the court determines that the “record overwhelmingly supports a

disability finding and remand would merely delay the receipt of benefits to

which the plaintiff is entitled, reversal is appropriate.” Thompson v. Sullivan,

957 F.2d 611, 614 (8th Cir. 1992). Remand to the Commissioner is neither

necessary nor appropriate in this case. The Commissioner’s own final witness,

Delane Hall, compels resolving this case in favor of claimant. Plaintiff is

disabled and entitled to benefits. Reversal is the appropriate remedy at this

juncture. Thompson, supra.

                                      ORDER

      For the reasons given above, it is

      ORDERED that plaintiff's motion (Docket 16) is granted and the

Commissioner’s motion (Docket 19) is denied.

      IT IS FURTHER ORDERED that the decision of the Commissioner of

December 5, 2018, is reversed and the case is remanded to the Commissioner

for the purpose of calculating and awarding benefits to the plaintiff.

      Dated March 22, 2021.

                               BY THE COURT:

                               /s/ Jeffrey L. Viken
                               JEFFREY L. VIKEN
                               UNITED STATES DISTRICT JUDGE


                                        28
